Exhibit 99.04 NUZEE Co., Ltd. (A Development Stage Company) BALANCE SHEET (Unaudited) March 31, 2013 September 30, 2012 ASSETS Current Assets Cash $ 410,262 $ 165,484 Accounts Receivable 502 - Related Party Receivable 139,661 - Inventories 8,417 73,241 Prepaid expenses and deposits 19,859 14,938 Total current assets 578,701 253,663 Equipment, net 2,289 2,475 Intellectual property - 42,818 Total Assets $ 580,990 $ 298,956 Current Liabilities Accounts payable 24,041 79,886 Due to Shareholders 540,000 149,710 Other Current Liabilities - 7,011 Total Current Liabilities 564,041 236,607 Stockholders' Equity Common stock; no par value; 50,000,000 shares authorized, 33,733,333 and 30,400,000 shares issued and outstanding as of March 31, 2013 and September 30, 2012 Additional Paid in Capital 747,407 347,407 Accumulated deficit (730,458) (285,058) Total Stockholders' Equity 16,949 62,349 Total Liabilities and Stockholders' Equity $ 580,990 $ 298,956 The accompanying notes are an integral part of these unaudited financial statements F-1 NUZEE Co., Ltd. (A Development Stage Company) STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Six Months Ended March 31, November 9, 2011 (Inception) to March 31, 2012 November 9, 2011 (Inception) to March 31, 2013 Revenues $20,387 $- $57,211 $- $57,211 Cost of revenues 13,855 838 33,063 838 122,614 Gross profit 6,532 (838) 24,148 (838) (65,403) Operating expenses 229,260 9,379 427,338 9,379 622,845 Loss from operations (222,728) (10,217) (403,190) (10,217) (688,248) Other Income (Expense) (42,818) - (42,210) - (42,210) Net loss $(265,546) $(10,217) $(445,400) $(10,217) $ (730,458) The accompanying notes are an integral part of these unaudited financial statements F-2 NUZEE Co., Ltd. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended From November 9, 2011 From November 9, 2011 March 31, (Inception) to (Inception) to March 31, 2012 March 31, 2013 Operating Activities: Net loss $(445,400) $(10,217) $ (730,458) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation 186 - 310 Provision for obsolete inventory 80,422 Noncash Charge for Impairment of Intellectual Property 42,818 - 42,818 Changes in operating assets and liabilities: Accounts Receivable (502) - (502) Inventories 64,824 (1,575) (88,840) Prepaid expenses and deposits (4,921) - (19,858) Accounts payable (55,845) 838 24,041 Related Party Receivables (139,661) (139,661) Other Current Liabilities (6,111) - 900 Net cash used by operating activities (544,612) (10,954) (830,828) Investing Activities: Purchase of equipment - - (2,599) Net cash used by investing activities - - (2,599) Financing Activities: Advances from Stockholder 540,000 66,025 689,710 Proceeds from issuance of common stock 249,390 - 553,979 Net cash provided by financing activities 789,390 66,025 1,243,689 Net change in cash 244,778 55,071 410,262 Cash, beginning of period 165,484 - - Cash, end of period $410,262 $55,071 $410,262 Supplemental disclosure of cash flow information: Cash paid for interest - - - Cash paid for taxes - - - Non Cash Investing and Financing Activities: Common stock issued for settlement of advance from stockholder 150,610 - 150,610 The accompanying notes are an integral part of these unaudited financial statements F-3 NUZEE Co., Ltd. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) March 31, 2013 1.
